



Exhibit 10.73
ENVIRONMENTAL INDEMNITY AGREEMENT
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (as the same may from time to time
hereafter be modified, supplemented or amended, this “Environmental Indemnity”)
is made as of June 8, 2016 by WASHINGTON PRIME GROUP, L.P., an Indiana limited
partnership (“Operating Partnership”), WTM GLIMCHER LLC, a Delaware limited
liability company (“Mall Owner” and collectively with Operating Partnership, the
“Borrowers”) to and for the benefit of THE HUNTINGTON NATIONAL BANK, a national
banking association, for itself as Administrative Agent (“Agent”) on behalf of
and for the benefit of the Lenders (as such term is defined in the Loan
Agreement), together with each of their respective successors and assigns.
Lenders have agreed to make a loan (the “Loan”) in the original principal sum of
Sixty Five Million and No/100 Dollars ($65,000,000.00) (the “Loan Amount”) to
Borrowers, as set forth in the Loan Documents (hereinafter defined) executed by
and among Lenders and Borrowers (capitalized terms used herein and not otherwise
defined will have the meanings given to them in the Loan Agreement). The Loan is
evidenced by one or more Notes of even date herewith made by Borrowers to the
order of Lenders in the aggregate original principal sum of Sixty Five Million
and No/100 Dollars ($65,000,000.00) (as the same may from time to time hereafter
be modified, amended, supplemented, extended or consolidated in writing, and any
note(s) issued in exchange therefor or replacement thereof, collectively, the
“Notes”). The obligations of Borrowers under the Notes are secured, inter alia,
by that certain Collateral Assignment of Membership Interest of even date
herewith made by Weberstown Mall, LLC (the "Sole Member") to and for the benefit
of Agent, on behalf of the Lenders (the "Collateral Assignment"). The Collateral
Assignment encumbers the Sole Member's interest in the Mall Owner, who is the
fee owner of certain real estate located in San Joaquin County, California,
including but not limited to the improvements now existing or hereafter
constructed thereon and all easements, rights and appurtenances thereunto (the
“Project”).
The Notes, Collateral Assignment, that certain Senior Secured Term Loan
Agreement of even date herewith among Borrowers, the Agent and Lenders (the
“Loan Agreement”), and all other documents evidencing, securing or guarantying
the Loan are hereinafter referred to as the “Loan Documents.” All capitalized
terms used herein and not otherwise defined shall have the meanings given to
them in the Loan Agreement.
In order to induce Lenders to make the Loan and in consideration of the
substantial benefit Borrowers will derive from the Loan, Borrowers have agreed
to execute and deliver this Environmental Indemnity.
NOW, THEREFORE, in consideration of the making of the Loan and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers (the "Indemnitor"), intending to be legally bound,
hereby agree and covenant for the benefit of Agent, Lenders and Indemnified
Parties (as hereinafter defined) as follows:





--------------------------------------------------------------------------------





1.As used herein, the following terms shall have the following meanings:
a.    “Environmental Law(s)” means any federal, state or local law whether
common law, court or administrative decision, ordinance, regulation, rule, court
order or decree, or administrative order or any administrative policy or
guideline concerning action levels of a governmental authority relating to the
environment, public health, any Hazardous Material (as hereinafter defined) or
any Environmental Activity or Condition (as hereinafter defined) on, under or
about the Project, in effect from time to time, including, but not limited to
(i) the Federal Water Pollution Control Act, as amended (33 U.S.C. §1251 et
seq.); (ii) the Resource Conservation and Recovery Act, as amended (42 U.S.C.
§6901 et seq.); (iii) the Comprehensive Environmental Response, Compensation and
Liability Act, as amended (42 U.S.C. §9601 et seq.); (iv) the Federal Clean Air
Act, as amended (42 U.S.C. §7401 et seq.); (v) the Federal Insecticide,
Fungicide, and Rodenticide Act, as amended (7 U.S.C. §136 et seq.); (vi) the
Toxic Substances Control Act, as amended (15 U.S.C. §2601 et seq.); (vii) the
Emergency Planning and Community Right-to-Know Act, as amended (42 U.S.C. §11001
et seq.); (viii) the Occupational Safety and Health Act, as amended (29 U.S.C.
§650 et seq.); and (ix) all regulations or guidelines promulgated pursuant to
all of the foregoing, as same may be amended from time to time.
b.    “Environmental Activity(ies) or Condition(s)” means the presence, use,
generation, manufacture, production, processing, storage, release, threatened
release, discharge, disposal, treatment or transportation of any Hazardous
Material on, onto, in (or within), under, over or from the Project, or within
any improvements included in the Project, or the violation of any Environmental
Law because of the condition of, or activity on, the Project.
c.    “Hazardous Material(s)” means any petroleum or petroleum products and any
hazardous or toxic material, substance, pollutant, contaminant, waste, or terms
similar to the foregoing, any of which are (a) defined by or regulated as such
under any Environmental Laws, or (b) determined by a final court ruling or order
to be hazardous or toxic, excluding any hazardous or toxic material, substance,
pollutant, contaminant, waste or terms similar to the foregoing normally used in
the operation of a retail shopping center in compliance with Environmental Laws,
including, without limitation, (i) supplies for cleaning, renovation, and
maintenance in commercially reasonable amounts required for use in the ordinary
course of business, provided such items are incidental to the use of the Project
or the contemplated renovation thereof and are stored and used in compliance
with all Environmental Laws, and (ii) standard office supplies in commercially
reasonable amounts required for use in the ordinary course of business, provided
such items are incidental to the use of the Project and are stored and used in
compliance with all Environmental Laws.
d.    “Indemnified Parties” means Agent, each Lender and their respective
officers, directors, shareholders, employees and agents and their respective
successors and assigns (including a purchase of a partial interest in the Loan).


- 2 -



--------------------------------------------------------------------------------





2.    Each entity comprising Indemnitor makes the following representations and
warranties to the Indemnified Parties:
a.    except as disclosed in the Phase I Environmental Site Assessment Report
prepared by EMG as Project 77084.06R-001.050 and dated April 17, 2006 (the
“Report”) and other than items excluded from "Hazardous Materials" by the
definition thereof, including, without limitation, any items that might
otherwise constitute Hazardous Materials but which are normally used in the
operation of a retail shopping center in compliance with applicable
Environmental Laws, to the best of such Indemnitor’s knowledge, there is no
Hazardous Material at, on or in the Project;
b.    during its period of ownership of an interest in the Project, Mall Owner
has complied and caused the Project to comply with all material Environmental
Laws relating to the Project; and
c.    such entity has not received any written notices of non-compliance or
alleged non-compliance with respect to Hazardous Material from any authority
having jurisdiction over the Project.
3.    Each entity comprising Indemnitor at all times covenants and agrees until
the Loan is repaid in full:
a.    that other than Hazardous Materials specifically disclosed in the Report
(or items excluded from “Hazardous Materials” by the definition thereof,
including, without limitation, any items that might otherwise constitute
Hazardous Materials but which are normally used in the operation of a retail
shopping center in compliance with applicable Environmental Laws), it shall not
cause or knowingly permit any Hazardous Material to exist at, on or in the
Project or within any improvement on the Project, nor shall it cause or
knowingly permit any Hazardous Material to be discharged from the Project;
b.    to comply and cause the Project to comply with all material and applicable
Environmental Laws;
c.    to promptly pay any claim and remove (or provide a bond or other security
reasonably appropriate with respect to) any charge or lien upon the Project due
to an Environmental Activity or Condition to the extent so required by
applicable Environmental Laws; and
d.    to notify Agent of any Environmental Activity or Condition within ten (10)
days after such Indemnitor first has knowledge of such Environmental Activity or
Condition.


- 3 -



--------------------------------------------------------------------------------





4.    Each entity comprising Indemnitor hereby agrees, at its sole cost and
expense, to indemnify, protect, hold harmless and defend the Indemnified Parties
from and against any and all claims, demands, damages, losses, liabilities,
obligations, penalties, fines, actions, causes of action, judgments, suits,
proceedings, costs, disbursements and expenses (including, without limitation,
reasonable fees, disbursements and cost of attorneys, environmental consultants
and experts), (collectively “Losses”) actually incurred, or suffered by, or
asserted or awarded against, any Indemnified Party directly or indirectly
relating to or arising from any of the following:
a.    any past, present or future Environmental Activity or Condition affecting
all or any portion of the Project;
b.    the inaccuracy of any of the representations and warranties set forth
herein; or
c.    any failure of Indemnitor (or any one of them) to perform any material
covenant set forth herein.
5.    This Environmental Indemnity is given solely to protect the Indemnified
Parties against the Losses and not as additional security for, or as a means of
repayment of the Loan. The obligations of the Indemnitor under this
Environmental Indemnity are independent of and shall not be measured or affected
by the (i) modification, expiration, release or termination of the Loan
Documents, (ii) the discharge or repayment in full of the Loan (including,
without limitation, by amounts paid or credit bid at a foreclosure sale or by
discharge in connection with a deed in lieu of foreclosure), (iii) the
receivership, bankruptcy, insolvency or dissolution of Indemnitor (or any one of
them), or (iv) the sufficiency of any collateral (including, without limitation,
the Project) given to Agent, on behalf of the Lenders, to secure the obligations
of Borrower with respect to repayment of the Loan. Notwithstanding anything
herein to the contrary, the obligations of the Indemnitor under this
Environmental Indemnity (a) shall not apply to the extent that Indemnitor can
prove that such liabilities and obligations arose solely from Hazardous
Materials that (i) were not present on or a threat to the Project prior to the
date that any Indemnified Party or its nominee acquired title to or control over
the Project, whether by foreclosure, exercise of power of sale or voting rights
or otherwise and (ii) were not the result of any act or negligence of Indemnitor
or any of the Indemnitor’s affiliates, agents or contractors and (b) shall
terminate on the date which is two (2) years after the repayment in full of the
Loan, provided that at the time of such repayment Indemnitor furnishes to Agent
an updated environmental report with respect to the Project in form and
substance and from an environmental consultant reasonably acceptable to Agent,
which updated environmental report discloses no matter for which any Indemnified
Party is entitled to indemnification pursuant to this Environmental Indemnity
other than any such matter disclosed in the Report.
6.    Miscellaneous.
a.    The covenants, agreements, indemnities, terms and conditions contained in
this Environmental Indemnity shall extend to and be binding upon the Indemnitor,
their respective heirs, executors, administrators, successors and assigns, and
shall inure to the benefit of, and may be enforced by Agent, on behalf of the
Lenders, or any of the other Indemnified Parties and its and their successors
and assigns.


- 4 -



--------------------------------------------------------------------------------





b.    No provision of this Environmental Indemnity may be changed, waived,
discharged or terminated by any means other than an instrument in writing signed
by the party against whom the enforcement of the change, waiver, discharge or
termination is sought.
c.    If more than one person executes this Environmental Indemnity as
Indemnitor, each of them shall be jointly and severally liable and the term
“Indemnitor” as used in this Environmental Indemnity shall mean and include each
of them jointly and severally.
d.    Every provision of this Environmental Indemnity is intended to be
severable. If any provision hereof or the application of any provision hereof to
any party or circumstance is declared to be illegal, invalid or unenforceable
for any reason whatsoever by a court of competent jurisdiction, such invalidity
shall not affect the balance of the terms and provisions hereof or the
application of the provision in question to any other party or circumstance, all
of which shall continue in full force and effect.
e.    Indemnitor shall reimburse Agent or any Lenders and the other Indemnified
Parties for all reasonable attorneys’ fees and expenses incurred in connection
with the enforcement of the Indemnified Parties’ rights under this Environmental
Indemnity, including those incurred in any case, action, proceeding or claim
under the Federal Bankruptcy Code or any successor statute.
f.    No failure or delay on the part of any of the Indemnified Parties to
exercise any right, power or privilege under this Environmental Indemnity shall
operate as a waiver thereof.
g.    This Environmental Indemnity shall be governed by and construed in
accordance with the laws of the State of New York in existence at the time of
the execution of this Indemnity, or as thereafter modified, amended or
recodified, without regard to its conflicts of law principles.
h.    Time is of the essence as to all of the obligations of Indemnitor under
this Environmental Indemnity.
i.    The provisions of this Environmental Indemnity shall govern and control
over any inconsistent provision in any of the Loan Documents.
j.    This Environmental Indemnity may be executed in counterparts, each of
which shall be deemed an original; and such counterparts when taken together
shall constitute but one agreement.


- 5 -



--------------------------------------------------------------------------------





k.    Each notice, consent, request or other communication under this
Environmental Indemnity (each a “Notice”) which any party hereto may desire or
be required to give to the other shall be deemed to be adequate and sufficient
notice if given in writing and service is made by either (i) registered or
certified mail, postage prepaid, in which case such notice shall be deemed to
have been received three (3) business days following deposit to U.S. mail; or
(ii) nationally recognized overnight air courier, next day delivery, prepaid, in
which case such notice shall be deemed to have been received one (1) business
day following delivery to such nationally recognized overnight air courier. All
Notices shall be addressed to Borrowers at the address given on the signature
page hereof, or to Agent at the then current address set forth in the Loan
Agreement, or to such other place as any party may by notice in writing to the
other parties designate as a place for service of notice.
[Signatures on following pages.]




- 6 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Indemnitor has caused this Environmental Indemnity to be
duly executed and delivered to Agent as of the date first written above.
BORROWER:


WTM GLIMCHER, LLC,
a Delaware limited liability company


By:     Weberstown Mall, LLC, a Delaware limited liability company,
its sole equity member


By:
Glimcher Weberstown, LLC, a Delaware limited liability company, its Managing
Member



By:
WPG Subsidiary Holdings I, LLC, a Maryland limited liability company, its sole
member



By:
Washington Prime Group, L.P,, an Indiana limited partnership, its sole member



By:
WP Glimcher Inc., an Indiana corporation, its general partner





By: /s/ Mark E. Yale            
Name:     Mark E. Yale
Title:
Executive Vice President and Chief Financial Officer



180 East Broad Street
Columbus, Ohio 43215
Phone: 614-621-9000
Facsimile: 614-621-8863
Attention: General Counsel


[Signatures continue on next page]




S-1



--------------------------------------------------------------------------------





BORROWER:


WASHINGTON PRIME GROUP, L.P.,
an Indiana limited partnership


By:    WP Glimcher, Inc., an Indiana corporation,
its general partner


By:     /s/ Mark E. Yale            
Name: Mark E. Yale
Title: Executive Vice President, Chief
Financial Officer and Treasurer


180 East Broad Street
Columbus, Ohio 43215
Phone: 614-621-9000
Facsimile: 614-621-8863
Attention: General Counsel








S-2

